Citation Nr: 0010555	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  92-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an eye disability.



REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to February 
1969. 

This case initially came to the Board of Veterans' Appeals 
(Board) from a November 1991 RO decision that denied an 
application to reopen a claim for service connection for an 
eye disability.  The Board remanded the case in November 1992 
for additional development.  In June 1994 the Board denied 
the claim, and the veteran appealed to the United States 
Court of Veterans Appeals (since renamed the United States 
Court of Appeals for Veterans Claims and referred hereinafter 
as the Court).  In a November 1994 order, the Court granted a 
motion by the Secretary of the VA to vacate and remand that 
portion of the Board's June 1994 decision that denied service 
connection for an eye disability.  In October 1995 the Board 
remanded the case to the RO for further development.  

In a December 1997 decision, the Board again denied service 
connection for an eye disability, and the veteran thereafter 
again appealed to the Court.  In June 1998 the Court granted 
a joint motion by the parties (the veteran and the VA 
Secretary) to vacate and remand the December 1997 Board 
decision.  In January 1999 the Board again remanded the case 
to the RO for further development.  

In May 1999 the veteran filed a lawsuit against the VA in a 
United States District Court, in connection with the VA's 
denial of various claims, including service connection for an 
eye condition.  In May 1999 a magistrate of the District 
Court recommended that the suit be dismissed, prior to 
service of process, based on lack of jurisdiction.  In June 
1999 the District Court judge dismissed the veteran's motion 
to appeal, as frivolous and not taken in good faith.

In March 2000 the RO returned the case to the Board.




FINDING OF FACT

The veteran has refractive error (which is not a disability 
for VA compensation purposes); any other eye disorder first 
became manifest many years after active duty, and such was 
not caused by any incident of service, nor was it caused or 
worsened by service-connected hypertension.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran has for many years been rated permanently and 
totally disabled for non-service-connected pension purposes, 
primarily on the basis of non-service-connected 
schizophrenia.  He has submitted extensive material, much of 
which is irrelevant to the pending claim for service 
connection for an eye condition.  The records are voluminous 
(numerous folders); only the records relevant to the claim 
are summarized below.

The veteran served on active duty from May 1968 to February 
1969.  His service medical records reveal that when he was 
examined for induction purposes in May 1968, refractive error 
was noted.  Vision in the right eye was 20/30 and vision in 
the left eye was 20/20.  On the December 1968 service 
discharge examination, his vision was 20/30 in the right eye 
and 20/20 in the left eye.

On a December 1970 VA compensation purposes no eye pathology 
was noted.

In July 1971 the RO granted service connection for 
hypertension.  (This condition was initially rated non-
compensable, but has been rated as 20 percent since 1974.)

On a March 1974 VA eye consultation examination, the veteran 
complained of blurred vision and loss of vision.  He said he 
had seen colors and stars for many years.  His uncorrected 
vision was 20/40 and 20/20 in the right and left eyes, 
respectively; and his corrected vision was 20/20, 
bilaterally.  The diagnosis was irritative or allergic 
conjunctivitis and such was treated with medication.  

A November 1978 VA hospital summary notes that the veteran 
was admitted for psychiatric reasons.  During the admission 
glasses were prescribed for refractive error of the eyes.

On a June 1981 VA compensation examination, the veteran's 
vision was 20/20, bilaterally.  An eye disability was not 
diagnosed.

A January 1982 VA compensation examination reflects that the 
veteran had mild arteriolar narrowing on fundoscopic 
examination and otherwise normal eye findings.

VA examinations in June 1982, and April, June, and August 
1983 do not reflect that the veteran had any eye 
abnormalities. 

On a July 1984 VA compensation examination, the veteran's 
vision was 20/16 and 20/20 in the right and left eyes, 
respectively; and he had otherwise normal eye findings.

During a March 1985 VA examination, the veteran complained of 
colored spots before his eyes.  On examination of the eyes, 
diplopia, visual changes, and droopy eyelids were noted.

September and October 1985 VA medical certificates show that 
the veteran complained of left eye trouble and decreased 
visual acuity.  Following examinations, an eye disability was 
not diagnosed. 

An April 1986 VA medical certificate shows the veteran 
complained of eye problems, including ocular pain and said he 
was seeing colors.  Following examination the diagnoses were 
eye disease (unknown type), somatization disorder, 
hypertension, and paranoid schizophrenia.  An April 1986 VA 
mental health clinic note and a May 1986 VA medical record 
shows that he complained of seeing lights; he said he thought 
he was going blind.  An eye examination was recommended.

On a June 1986 VA compensation examination, the veteran's 
uncorrected eyesight was 25/20 in the right eye and 20/20 in 
the left eye; no eye abnormalities were noted.

VA examinations in May and November 1987 and July 1988 show 
no pertinent eye abnormalities, aside from Fundus-Grade II 
retinopathy.

A December 1988 VA medical certificate shows that the veteran 
complained of a prickling sensation about the eyes and 
complained of vision problems.  Following an examination, an 
eye disability was not diagnosed.

A January 1989 VA examination report reflects no 
abnormalities with respect to the eyes.

A September 1989 VA compensation examination report shows 
that the veteran's uncorrected vision in the right eye was 
20/30 and his vision in the left eye was 20/40; and he had 
otherwise normal eye findings.

A February 1991 VA eye consultation request notes that the 
veteran reported having blurred vision with intermittent 
flashes of light.  He said he had no pain.  The provisional 
diagnosis was retinitis pigmentosa. 

On an April 1991 VA eye examination, the veteran complained 
of spots and flashes of light (some of which were colored) 
before his eyes.  He also said his near vision was blurry and 
that he had pressure in the eyes.  The assessment was 
presbyopia; "drugstore" readers were recommended.

On a December 1992 VA compensation examination, the veteran 
reported he had a history of hypertension, controlled by 
medication.  On examination his uncorrected visual acuity was 
20/25 in both eyes; refraction revealed emmetropia at a 
distance.  Intraocular pressures were 26 and 32, in the right 
and left eyes, respectively, and his retinal areas were 
normal.  His visual field was full.  The diagnoses were 
presbyopia and ocular hypertension.  Reading glasses were 
recommended for presbyopia.

A February 1993 VA ophthalmologic record shows that the 
veteran reported of dizziness for the previous 8 years. He 
also said he sometimes had double vision and blurred vision.  
The impression was presbyopia.

In November 1993 a Board medical adviser rendered an opinion 
which was adverse to the veteran's claim.

A November 1995 VA compensation examination report shows that 
the veteran reported that his eyes were sore and teary.  He 
said he had been previously diagnosed as having ocular 
hypertension but that a recent examination (several months 
earlier) had revealed no indication of increased intraocular 
pressure.  On examination his corrected and uncorrected 
distant vision was 20/20 in both eyes.  Both eyes had 
uncorrected near vision of 20/400, corrected to 20/20.  Other 
ocular findings were normal, except for some meibomianitis.  
The diagnoses were meibomianitis and presbyopia.  It was 
noted that his ocular health was within normal limits aside 
from moderate inflammation of the Meibomian glands.  His 
intraocular pressure was mid range normal and the Humphrey 
automated visual field screening was normal for a central 
forty point test.  He was slightly hyperopic and moderately 
presbyopic.  It was opined that there was a documented 
correlation between intraocular pressure and essential 
hypertension but there was no correlation between glaucoma 
and essential hypertension.  It was also opined that given 
the veteran's mid range normal ocular pressure, normal nerve 
evaluation (with no glaucomatous cupping and normal visual 
fields), and previous ocular hypertensive readings, a 
reevaluation in 6 months would be beneficial. 

In May and August 1997, the veteran submitted duplicates of 
medical records and other documents, to the Board, in support 
of his claim for service connection for an eye disability.

On a December 1999 VA eye examination to determine the 
existence and etiology of all eye disorders, the veteran said 
his eyes were "all messed up" and that he had a "damaged 
system."  He said a doctor told him he had a "refractory 
status" and hypertensive retinopathy.  The examiner reported 
that when he asked the veteran to tell him what he claimed on 
his VA disability request, the veteran stated only that his 
eyes were "all messed up" and a few other "choice words" and 
then walked out of the examination.  The doctor said that he 
had seen the veteran several times, and at least 3 times over 
the last year, and could confidently give a summary of the 
veteran's ocular condition.  The doctor reported findings 
made when the veteran was seen in July and August 1999.  It 
was noted that refraction showed the veteran's vision was 
correctable to 20/20.  There were no complaints of diplopia; 
testing for visual field defect was normal.  A test for 
glaucoma was normal.  Eye pressures were 17 and 20 in the 
right eye and 21-25 in the left eye.  Everything was normal 
on slit lamp examination.  There were no problems other than 
the eyes were slightly dry, which could be caused by 
medication.  The examiner noted that the veteran was taking 
medication for hypertension (Catapres) and anti-psychotic 
medication, and that he had some type of degenerative joint 
disease that could cause dry eyes.  The examiner commented 
that the veteran's complaints of blurred and variable vision 
were caused by either the arthritis or medication and was 
treatable with either teardrops or ceasing the medication.  
The doctor was confident the veteran's condition was slight 
astigmatism and presbyopia, meaning aging of the eyes, and 
that the veteran had dry eyes correctable with teardrops.  

The veteran was admitted to a VA medical center from October 
to December 1999 for psychiatric treatment.  On admission he 
was paranoid, irritable, and complaining of intrusive 
thoughts, talkative, and demonstrating flight of ideas.  He 
was treated with psychotropic medications.  On physical 
examination and report of past medical history, no eye 
complaints or findings were noted.  The discharge diagnosis 
was paranoid schizophrenia.  Physical conditions were noted 
to include hypercholesterolemia and hypertension.

The veteran's relevant contention, as gleaned from extensive 
material and numerous statements he has submitted, is that he 
has an eye disability attributable to service or related to 
his service-connected hypertension.

II.  Analysis

The veteran's claim for service connection for an eye 
disability is well grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Following the Board's remands, the evidence was properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  Id.  In this 
regard, following the last Board remand, the veteran failed 
to cooperate at a December 1999 VA examination requested 
pursuant to a Court remand.  The duty to assist is not a one-
way street, and the veteran has failed in his obligation to 
cooperate in developing his claim.  Wood v. Derwinski, 1 
Vet.App. 190 (1991).  His claim must therefore be reviewed 
based on the evidence of record.

In view of the Court's holding in Austin v. Brown, 6 Vet.App. 
547 (1994) and the Court's November 1994 order, the Board, in 
making the present decision, has not relied on the November 
1993 adverse medical opinion by a Board medical advisor.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence for glaucoma will be presumed if manifest to a 
compensable level within one year after service.  38 U.S.C.A. 
§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Secondary 
service connection will be granted when a disability is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  Secondary service 
connection includes cases in which a disability is aggravated 
by an established service-connected condition.  Allen v. 
Brown,  7 Vet.App. 439 (1995).

Refractive error of the eye is not considered a disease or 
injury for VA compensation purposes, and may not be service-
connected.  38 C.F.R. § 3.303(c).

In the instant case, the veteran's only service-connected 
disability is hypertension. 

The veteran's service medical records show no evidence of any 
eye pathology, other than refractive error, during his 1968-
1969 period of active duty.

Post-service medical evidence reveals that the veteran was 
treated for irritative or allergic conjunctivitis on one 
isolated occasion in 1974.  Medical evidence from the 1980s 
reflects he complained (on an intermittent basis) of eye 
problems, including ocular pain and vision problems; however, 
a chronic eye disability was not diagnosed.  There were some 
findings of retinopathy, but such was not shown in later 
records.  When he was examined in December 1992, for VA 
compensation purposes, he was diagnosed as having presbyopia 
and ocular hypertension.  On a November 1995 VA compensation 
examination meibomianitis and presbyopia was diagnosed.  The 
examiner added that there was a documented correlation 
between intraocular pressure and essential hypertension, but 
that there was no correlation between glaucoma and essential 
hypertension.

On the last VA eye examination in December 1999, the veteran 
did not stay to have his eyes examined, but the doctor noted 
that previous examinations in 1999 showed only refractive 
error (slight astigmatism and slight presbyopia).  The doctor 
also noted that the veteran had dry eyes possibly secondary 
to medications or other conditions.  The dry eyes were 
considered a treatable or acute symptom and were not shown to 
represent any separate disorder.

As for the refractive error, this was shown before service 
(it was noted at the entrance examination), during service, 
and after service.  But refractive error, including 
presbyopia and astigmatism, is not a disability for VA 
compensation purposes and is not subject to service 
connection.  38 C.F.R. § 3.303(c).

Some of the post-service medical records suggest the presence 
of retinopathy, and, as noted in the Board's 1992 remand, 
retinopathy might be associated with hypertension.  However, 
the most recent medical evidence, including VA examinations 
from 1991 to 1999, show no retinopathy.  As chronic 
retinopathy is not currently shown, there is no basis for 
service connection under the theory that it is secondary to 
the veteran's service-connected hypertension.  See Rabideau 
v. Derwinski, 2 Vet.App. 141 (1992) (present disability 
required for service connection).  Likewise for meibomianitis 
shown on the 1995 VA eye examination; this condition is not 
currently shown and may not be service connected.  Id.  
Moreover the meibomianitis was not shown at any time 
proximate to service, nor was it otherwise linked to service.  
Caluza, supra.

In 1992, the veteran was diagnosed as having ocular 
hypertension.  However, on subsequent VA eye examinations 
through 1999, such a disability was not noted.  While a VA 
doctor opined, on the 1995 eye examination, that there was a 
correlation between hypertension (the veteran's service-
connected disability) and intraocular pressure, such an 
opinion is not supportive of the veteran's claim for service 
connection as there is no medical evidence showing he 
currently has an eye disability manifested by increased 
intraocular pressure.  Rabideau, supra.  The 1995 VA examiner 
also opined that there was no correlation between glaucoma 
and essential hypertension.  However, even if there were a 
correlation, there is no basis for service connection for 
glaucoma, since such condition is not currently diagnosed.  
Id.

The only eye conditions noted on the 1999 VA examination were 
astigmatism and presbyopia.  As noted, these are refractive 
error, which may not be service connected.

The Board concludes that an eye disability was neither 
incurred in nor aggravated by service, and an eye disability 
is not proximately due to or the result of a service-
connected disability.  The preponderance of the evidence is 
against the claim for service connection for an eye 
disability.  Consequently, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an eye disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 8 -


- 11 -


